Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the after-final reply filed June 29, 2022.
Claims 1, 2, 4-12, and new Claims 18-25 are currently pending and are under examination.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a internet communication with Alexander H. Spiegler on July 14, 2022.
Examiner’s Amendments to the Claims:
Please amend Claims 1, 4, 10, 11, and 12 as follows:
	1. (Currently Amended) A method for modification of a target nucleic acid (target NA) molecule in a cell comprising the steps of 
a) providing a recombinant fusion nucleic acid (fuNA) molecule, wherein said fuNA molecule is an RNA molecule, 
b) introducing said fuNA molecule into one or more cells comprising the target NA molecule, 
 c) introducing a site directed nucleic acid modifying polypeptide into said one or more cells, 
d) incubating the one or more cells under conditions that allow for homologous recombination in said one or more cells, and optionally 
e) isolating one or more cells in which homologous recombination occurred.

4. (Currently Amended) The method of claim 1, wherein the scaffold NA molecule is covalently bound to the gNA molecule.
	10. (Currently Amended) A vector system, comprising
	 a) the vector of claim 9 and
	 b) a vector encoding a site directed nucleic acid modifying polypeptide 

	11. (Currently Amended) A system for modification of a target NA in a cell, comprising 
	a) the vector of claim 9 and 
	b) a vector encoding a site directed nucleic acid modifying polypeptide and c) a cell comprising a target N\ molecule 

	12. (Currently Amended) A composition, comprising 
	a) the vector of claim 9 and 
	b) a vector encoding a site directed nucleic acid modifying polypeptide and 
	c) a cell comprising a target N.A molecule 


NOTE that the gNA comprises the scaffold NA

	The following is an Examiner's Statement of Reasons for Allowance: The prior art of record does not teach or suggest a fusion RNA comprising from 5’ -donor NA – gRNA comprising scaffold NA – 3’. The closest prior art remains to be Cotta-Ramusino et al. who teach to attach donor NA to gRNA but who specifically teach making the construct as 5’ -gRNA – donor/template NA – 3’  (page 3, line 8+, line 23+, line 27+; page 5, line 4+; page 27, line 30+; page 28, line 7+, line 25+; page 29, line 7+, line 15+, line 23+; page 30, line 15+; see the entire specification) because this configuration reduces, minimizes, or even eliminates the potential of the template NA to interfere with Cas9 activity (page 3 at line 8+) and this configuration reduces the potential for degradation of the donor template and improves nuclear localization of the donor template (page 3, lines 15+).  Therefore, the claims are allowable over the art of record. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656